CRIST, Presiding Judge.
The jury found defendant guilty of two different forcible rapes and one forcible sodomy of a nine year old victim, §§ 566.-030.2 and 566.060.2, Class A felonies. And, the jury found defendant guilty of felonious restraint. The trial court sentenced defendant to three concurrent twenty-year sentences on the forcible rapes and forcible sodomy counts, and to five years on the count of felonious restraint. The five year sentence was to run consecutive to the three twenty-year concurrent sentences, for a total sentence of twenty-five years. We reverse and remand.
On June 29, 1982, defendant abducted a nine year old girl from the back porch of her home and took her to a nearby abandoned residence. This abandoned residence was known as the “old house.” There, defendant displayed a knife, raped and sodomized the victim in an upstairs bedroom. Thereafter, defendant and victim fell asleep. Early the next morning, defendant left the house and shortly thereafter victim left also. Defendant admits the sex acts occurred, denies the use of a knife, and claims the victim consented. Without deciding the question of whether or not the case was properly submitted under §§ 566.030.2 and 566.060.2, consent to the rapes and sodomy was put into issue as a defense in the verdict directing instructions upon which the jury returned its verdicts.
A portion of the evidence presented by the state to rebut this defense was testimony by a police officer assigned to the Sex Crimes Section. The police officer testified he had received training on rape trauma syndrome while a member of the Sex Crimes Section; rape trauma syndrome is “various syndromes that victims go through under stress and trauma after having been sexually assaulted in a lot of incidents,” and it could last a life time; and the nine year old victim showed symptoms of rape trauma syndrome on the morning after the incident, consistent with other victims of forcible rape.
The Missouri Supreme Court has recently held inadmissible a psychiatrist’s expert opinion that an alleged rape victim suffered rape trauma syndrome. State v. Taylor, 663 S.W.2d 235 No. 64911 (Mo. banc 1984). Taylor mandates reversal.
Reversed and remanded for a new trial.
PUDLOWSKI and SIMON, JJ., concur.